945 F.2d 398
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Harvey CULP, Petitioner-Appellant,v.UNITED STATES of America, U.S. Parole Commission,Respondents-Appellees.
No. 91-6054.
United States Court of Appeals, Fourth Circuit.
Submitted July 23, 1991.Decided Oct. 1, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.   Malcolm J. Howard, District Judge.  (CA-90-416-HC)
Harvey Culp, appellant pro se.
Linda Kaye Teal, Office of the United States Attorney, Raleigh, N.C., for appellees.
E.D.N.C.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Harvey Culp, a federal prisoner currently incarcerated pursuant to 18 U.S.C. § 4246, brought this action against the United States and the United States Parole Commission pursuant to  Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).   He sought monetary damages for alleged miscalculation of his release date.   The district court treated the action as a petition under 28 U.S.C. § 2241 and dismissed the petition as successive.


2
Because Culp sought only monetary damages, and because the defendants named by Culp could not be held liable for damages under Bivens, we affirm.*   See Radin v. United States, 699 F.2d 681 (4th Cir.1983).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.


3
AFFIRMED.



*
 We note that our affirmance of the district court's dismissal is without prejudice to Culp's right to bring a Bivens action against the appropriate defendants;  however, we express no opinion regarding the merits of such an action